DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2021 has been considered and placed of record in the file.
Claim Objections
Claim 2 is objected to because of the following informalities:  The character “Z” is not defined in the claim.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  The character “Z” is not defined in the claim.  Appropriate correction is required.
Claims 3, 6 and 8 depend on claim 2, therefore, said claims are objected as well.
Claims 11, 14 and 16 depend on claim 10, therefore, said claims are objected as well.
Allowable Subject Matter
Claims 1, 4, 5, 7, 9, 12, 13 and 15 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations indicated in independent claims 1 and 9:
“
decode the MIMO signal, based on at least part of a parity check matrix to determine first low density parity check (LDPC) information bits corresponding to a first layer signal of the MIMO signal,
identifying a first LDPC syndrome value based on the first LDPC information bits,

determine a part of the first LDPC information bits,
determining at least part of the first parity bits and the second parity bits, and
determine a second layer signal of the MIMO signal to determine second LDPC information bits corresponding to the second layer signal,
wherein the second layer signal is determined by removing a signal corresponding to the part of the first LDPC information bits and the at least part of the first parity bits and the second parity bits from the MIMO signal.
”
The prior art(s) cited by the Examiner and/or the Applicant fails, singularly or in combination, to teach or suggest the following limitations indicated in independent claim 17:
“
decode the LDM signal, based on at least part of a parity check matrix to determine first
low density parity check (LDPC) information bits, first parity bits, and second parity bits
corresponding to a first layer signal;
determine an LDPC syndrome corresponding to the determined first LDPC information
bits, first parity bits, and second parity bits;
determine modified second parity bits, based on the determined second parity bits and the determined LDPC syndrome;
determine a second layer signal by removing a signal corresponding to the determined first LDPC information bits, the first parity bits, and the modified second parity bits from the LDM
signal; and

wherein the second parity bits correspond to at least part of degree-1 columns in the parity check matrix.
”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0077276 A1 teaches transmitting/reception device having an encoder, interleaver and modulator.
US 2008/0225965 A1 teaches MIMO system having multiple layers having channel coding, channel mapping mechanism.
This application is in condition for allowance except for the following formal matters: 
Claim objections (see above).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632